Citation Nr: 1124438	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left upper extremity paresthesia, to include as secondary to traumatic brain injury.

4.  Entitlement to service connection for right upper extremity paresthesia, to include as secondary to traumatic brain injury.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from March 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2010 VA Form 9, the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge via videoconference at his local RO.  In a subsequent VA Form 9 received in December 2010, the Veteran requested a Travel Board hearing before the Board at the RO.

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See 38 C.F.R. §§ 20.700, 20.704(a) (2010).  To avoid confusion, the Board also requests that clarification of the type of hearing requested be sought.

Accordingly, the case is REMANDED for the following action:

After the RO ascertains the nature of the hearing the Veteran wishes to attend (videoconference or Travel Board), he should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge as appropriate.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


